                                        


EXHIBIT 10-4


TEGNA INC.
DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Restated as of January 1, 2005


Amendment No. 9


TEGNA Inc. hereby amends the TEGNA Inc. Deferred Compensation Plan, Rules for
Post-2004 Deferrals, restated as of January 1, 2005 (the “Plan”), effective as
of the date of this amendment, as follows:


1.
Section 3.5(a) is amended by adding the following provision to the end thereof:



The Board delegates to the TEGNA Inc. Benefit Plans Committee the authority to
adopt any amendment which the TEGNA Inc. Benefit Plans Committee deems necessary
or appropriate to facilitate or improve the administration, management,
operation or interpretation of the Plan; provided that such amendment is not
expected to increase the cost of the Plan in excess of $100,000 per year.


IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment to be executed by its
duly authorized officer as of April 26, 2018.
        


 
 
 
 
TEGNA INC.
 
 
 
 
By:
/s/ Jeffrey Newman
 
 
Name: Jeffrey Newman
 
 
Title: SVP/Chief Human Resource Officer










